                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

VASILIY A. BLAGODARSKIY,                       )
d/b/a BIGFOOT ELECTRO, LLC,                    )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:    2:21-CV-35-TAV-CRW
                                               )
ALEXANDER DIAMOND,                             )
                                               )
              Defendant.                       )


                                          ORDER

       This civil matter is before the Court on the Report and Recommendation (“R&R”)

entered by United States Magistrate Judge Cynthia R. Wyrick, on March 23, 2021 [Doc. 5].

In the R&R, Judge Wyrick recommends that the Court deny plaintiff’s application to proceed

without prepayment of fees [Doc. 2] on the ground that plaintiff has sufficient funds to afford

payment of the costs, and, if he does not, it is not as a result of poverty. There have been no

timely objections to the R&R, and enough time has passed since the filing of the R&R to treat

any objections as having been waived. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72.

       After a careful review of the matter, the Court is in complete agreement with

Judge Wyrick’s recommendations, which the Court adopts and incorporates into its ruling.

       Accordingly, the Court ACCEPTS IN WHOLE the R&R [Doc. 5], and plaintiff’s

application to proceed in forma pauperis [Doc. 2] is DENIED.

       IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE



Case 2:21-cv-00035-TAV-CRW Document 6 Filed 04/15/21 Page 1 of 1 PageID #: 23
